Detailed Action
This office action has been issued in response to a response filed 5/11/2022. Claims 1, 8 and 15 were amended. Claims 7 and 14 were canceled. Claims 3, 10 and 17 were previously canceled. Claims 1-2, 4-6, 8-9, 11-13, 15-16 and 18-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9 in Remarks, filed 5/11/2022, with respect to independent claims 1, 8 and 15, and dependent claims as being rejected under 35 U.S.C. 103(a) as being unpatentable over Ray (NPL document “Internet of Things for Disaster Management: State-of-the-Art and Prospects), hereinafter “Ray”, in view of Mazzarella (US 2017/0366976 A1) have been fully considered and are found persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
Claims 1-2, 4-6, 8-9, 11-13, 15-16 and 18-20 are allowed in light of the Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1, 8 and 15 are allowed for reasons argued by applicant in pages 7-9 of the Remarks, filed 5/11/2022, and for reasons explained below.
As to independent claims 1, 8 and 15, the prior art including Ray (NPL) and Mazzarella (US 2017/0366976 A1), alone or in combination, fails to anticipate or render obvious the claimed invention.  
Ray (prior art on the record) teaches a method of disaster management of IoT devices based on a wireless sensor network (WSN). The method consists of identifying prospective remotely located victims based on accelerometer vibration reading in the area and notifying the prospective remotely located victims who are identified to be nearby based on the accelerometer vibration readings in the area.
Mazzarella (prior art on the record) teaches a method of connecting one or more wireless devices of public safety access users to a virtual private network at an emergency location in a situation where primary communications capability between personnel are blocked or lost.
Additionally, Selanders (US 2021/0281992 A1), teaches a low-power mobile telephony alert system and an alert device. The alert device has a communication interface configured to establish a low-power communication link with a mobile device for transmitting status data to the mobile device. The alert device can initiate a status check and subsequently contact a third party or emergency service. The mobile device is in communication with one or more third party contact devices, and one or more emergency service, via one or more computers or telecommunications networks such as a VPN.
Additionally, Mukherjee (US 2021/0051437 A1), teaches a method to preemptively reconfigure a mobile network to respond to external emergencies. The method is performed at a network device of a service provider which provides access to a mobile network for wireless device. The method includes obtaining a message indicating an occurrence of a disaster. The message includes at least an emergency type and location information. The method further includes determining, based on the emergency type, a reconfiguration policy for reconfiguring the mobile network in an area.
Additionally, Meredith (US 2018/0192278 A1), teaches a method regarding a mobile emergency response network which may be utilized to respond to emergencies. Emergency response resources may be selected and deployed through the use of network communications between user equipment and network elements.
None of the prior art of record cited above teaches the non-obvious features of the present invention: “identifying one or more individuals associated with at least one of the plurality of electronic devices as potential hostiles and potential casualties based on sensor data from at least one of the electronic devices” and “separating the one or more of the plurality of electronic devices into one or more classes based on the identifying, a type of an electronic device of the plurality of electronic devices, and the sensor data, and wherein the classes comprise first responders, potential hostiles, and potential casualties”.
 None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1-2, 4-6, 8-9, 11-13, 15-16 and 18-20 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.I.N./Examiner, Art Unit 2438 

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438